Citation Nr: 0323192	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-09 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1952 to August 
1956.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

A preliminary review of the claims folder reveals that the 
veteran's claim is not yet ready for appellate disposition.  
There has been a significant change in the law during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminated the need for a claimant to 
submit a well-grounded claim and redefined the obligations of 
VA with respect to its duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  According to a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (Court), VA must ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In a memorandum dated May 2002, the Board attempted to 
undertake development of the veteran's claim pursuant to the 
VCAA.  At that time, the Board was permitted to do so; 
however, the United States Court for the Federal Circuit has 
since held that the Board no longer has authority to cure 
VCAA deficiencies.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence).  The result 
is that the RO must now notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the claim, what evidence VA will develop, and what 
evidence the veteran must furnish.  See Quartuccio, supra.  
While at the Board a response was received from the 
Department of the Army, U.S. Armed Services Center for Unit 
Records Research (USASCURR), indicating that additional 
information was needed to verify the veteran's claimed 
stressors.  The request included asking for dates within 60 
days of the stressor and specific locations.  The veteran has 
claimed a number of stressor events while stationed onboard 
the U.S.S. Oriskany (CVA-34).  His personnel records reflect 
he was assigned on the ship from 12 August 1953 to 13 August 
1956. 

In light of the foregoing, this case is REMANDED to the RO to 
complete the following development initially requested by the 
Board:

1.  The claims file should be reviewed to 
ensure that all notice and development 
required by the VCAA has been done, 
including notifying the veteran what 
evidence he needs to submit and what 
evidence will be obtained by VA in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The veteran 
should be given the opportunity to 
supplement his stressor statement with as 
much detail or evidence as possible 
concerning his claimed stressor events. 

2.  The RO should contact USASCURR and 
request that it research the deaths of 
the following individuals of unknown rank 
and duty position, who reportedly died 
while assigned to the U.S.S. Oriskany 
(CVA-34), with "Air Group Nineteen" at 
some point from 1952 to 1954:  (a) Vernon 
T. Banning; (b) David R. Cornish; (c) 
David B. Holcombe; (d) Joe E. Pierce; (e) 
Millard A. Posey; and (f) Kenneth L. 
Turley.  Any additional information 
provided by the veteran should be added 
to the request.  Service personnel 
records reflect that he was on the ship 
from 12 August 1953 to 13 August 1956.  
The RO should request confirmation of the 
deaths as reported and request details as 
to the circumstances of each death, 
including the date, time, and duties at 
the time of death.  If more than the full 
names of the deceased, the time period 
during which they died, and the ship on 
which they served when their deaths 
occurred, is needed then it should be 
indicated in a written statement that 
should then be associated with the claims 
file.  

3.  If, after receiving the above 
information, the RO finds that it 
verifies at least one of the alleged 
stressors, it should prepare a written 
statement explaining the nature of that 
stressor.  If the RO finds that none of 
the alleged stressors actually occurred, 
it should so state in its written 
statement, which should then be 
associated with the claims file.  

4.  If the RO finds that an alleged 
stressor has been verified, it should 
then afford the veteran a comprehensive 
examination by a psychiatrist.  Prior to 
the examination, the RO should provide 
the examiner with the claims file and a 
copy of its verified stressor statement 
for review in conjunction with the 
examination.  After conducting all tests 
deemed necessary, the examiner should: 
(1) identify all psychiatric disorders 
present; and (2) opine whether it is at 
least as likely as not that the veteran's 
PTSD, to the extent it is present, is 
related to the veteran's period of active 
service, specifically, to the verified 
in-service stressor(s).  The RO should 
advise the examiner that he/she may not 
rely upon any unverified stressor in 
determining whether the veteran's in-
service experiences were of sufficient 
severity to support a diagnosis of PTSD.  
The examiner should express clearly the 
rationale on which he bases his opinion.

5.  Following the above development, the 
RO should review the examination report 
and ensure that it complies with the 
previous instruction.  If the report is 
deficient in any regard, the RO should 
undertake immediate corrective action.

6.  Once additional information is 
obtained pursuant to the aforementioned 
instructions, the RO should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto before 
the case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional pertinent 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




